Citation Nr: 1009427	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the first lumbar vertebrae with pelvic pain, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO 
increased the rating for residuals of a fracture of the first 
lumbar vertebrae with pelvic pain from noncompensable to 20 
percent, effective July 9, 2007.  

In December 2008, the RO granted a 40 percent rating for 
residuals of a fracture of the first lumbar vertebrae with 
pelvic pain, effective July 9, 2007.

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the 
claim for an increased rating for residuals of a fracture of 
the first lumbar vertebrae with pelvic pain remains before 
the Board.

The Veteran testified before the undersigned at a January 
2010 videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In January 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The residuals of a fracture of the first lumbar vertebrae 
with pelvic pain have not caused ankylosis.

2.  Lumbar radiculopathy of the bilateral lower extremities 
has been manifested by mild bilateral sciatic neuritis. 
  
  
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for residuals of a fracture of the first lumbar 
vertebrae with pelvic pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Code (DC) 5235 (2009).

2.  The criteria for two separate 10 percent ratings for 
bilateral lumbar radiculopathy have been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a pre-adjudication letter dated in August 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for an increased rating for residuals of a fracture 
of the first lumbar vertebrae with pelvic pain.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the August 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.
Nevertheless, a May 2008 letter notified the Veteran of 
alternative diagnostic codes and that VA would consider 
evidence of the impact of his condition upon daily life. 

The August 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The August 2007 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for residuals of a 
fracture of the first lumbar vertebrae with pelvic pain.  

The evidence reveals that the Veteran has received Social 
Security Administration (SSA) disability benefits.  In 
September 2009, VA requested all available SSA disability 
records.  In September 2009, VA was informed by SSA that 
there were no available medical records either because the 
Veteran did not file for disability benefits or because no 
medical records were obtained in connection with any claim 
for SSA benefits.  Therefore, any further attempt to obtain 
SSA disability records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The residuals of a fracture of the first lumbar vertebrae 
with pelvic pain are currently rated under 38 C.F.R. § 4.71a, 
DC 5235 as a vertebral fracture or dislocation.  Under the 
applicable criteria, a vertebral fracture or dislocation is 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 
5235. 

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 40 percent rating is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for ankylosis of the entire 
spine.  Id.  

An August 2007 VA examination report reveals that the Veteran 
reported daily sharp pains in the lumbar vertebrae region, 
described as moderate to severe in intensity.  The pain 
radiated to the pelvic area.  There were no flareups and no 
episodes of incapacitation requiring bed rest prescribed by a 
physician.  The Veteran retired as a funeral director in 1985 
and his back disability had moderate to severe effects on 
several activities of daily living.

Neurologic examination revealed that the Veteran's reflexes 
were intact, there were no sensory paresthesias or 
dysthesias, no motor/muscle atrophy, motor/muscle tone was 
normal, and motor/muscle strength was 4/5.  

Spinal range of motion was recorded three times for each axis 
and was noted as: forward flexion to between 55 and 60 
degrees; extension to 10 degrees; and left and right lateral 
flexion and rotation all to between 20 and 25 degrees.  
Lumbar spinal range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion.

X-rays of the lumbar spine indicated that there was no acute 
fracture, moderate degenerative joint changes, and 
degenerative disc disease L3-L4 and L4-L5.  Diagnoses of 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine and pelvic pain were provided.

A June 2008 VA examination report indicates that the Veteran 
reported experiencing progressively worsening pain in the 
lower back and pelvic girdle associated with activity, 
beginning with his morning activities.  He required frequent 
rest breaks which affected his quality of life.  He had no 
history of numbness or paresthesias, but did report a history 
of leg/foot weakness, fatigue, decreased motion, stiffness, 
spasms, and daily sharp pain in the lumbosacral spine and 
paraspinal muscles.  The pain was moderate in intensity and 
there was radiating pain (described as an ache) to the entire 
pelvis.  No flareups were reported.

Neurological examination revealed that muscle strength 
associated with knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension were all normal 
(5/5) bilaterally.  Muscle tone was normal and there was no 
muscle atrophy.  Sensory examination of the lower extremities 
revealed normal findings (2/2) to light touch and position 
sense bilaterally.  Knee and ankle jerk were normal (2+) 
bilaterally and there was normal plantar flexion bilaterally.

Examination of the spine revealed no ankylosis of the 
thoracolumbar spine.  Range of motion of the thoracolumbar 
spine was noted as flexion to 30 degrees with pain beginning 
at 30 degrees, extension to 5 degrees with pain beginning at 
5 degrees, left and right lateral flexion both to 10 degrees 
with pain beginning at 10 degrees, and left and right lateral 
rotation both to 15 degrees with pain beginning at 15 
degrees.  There was pain throughout range of motion and after 
repetitive use, but there was no additional range of motion 
loss on repetitive use.  X-rays of the lumbosacral spine 
revealed grade 1 anterolisthesis L4 on L5 with extensive 
diffuse spondylosis and dextroscoliosis.

A June 2008 VA examination report further indicates that the 
Veteran retired as a funeral director in 1985 due to back 
pain.  He was diagnosed as having, among other things, 
residuals of a fracture at L1 and degenerative disc disease 
of the lumbosacral spine.  His disability prevented exercise 
and had a mild to moderate effect on other activities of 
daily living.

A July 2009 VA examination report reveals that the Veteran 
reported that there was no history of numbness, weakness, 
paresthesias, or leg/foot weakness.  There was a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
daily severe pain.  The pain was located in the lumbosacral 
spine and radiated to the hips, and was described as sharp, 
squeezing, and spasm in nature.  There were no flareups or 
incapacitating episodes reported.

Examination revealed that there was no ankylosis of the 
thoracolumbar spine.  There were spasms, pain with motion, 
and tenderness of the thoracic sacrospinalis bilaterally.  
Muscle strength associated with hip flexion and extension, 
knee extension, ankle dorsiflexion and plantar flexion, and 
great toe extension were all normal (5/5) bilaterally.  
Muscle tone was normal and there was no muscle atrophy.  
Sensory examination of the lower extremities revealed normal 
findings (2/2) to vibration, pain, light touch, and position 
sense bilaterally.  Knee and ankle jerk and plantar 
(Babinski) were all normal bilaterally.

Range of motion of the thoracolumbar spine was noted as 
flexion to 28 degrees, extension to 8 degrees, left lateral 
flexion to 5 degrees, right lateral flexion to 8 degrees, 
left lateral rotation to 15 degrees, and right lateral 
rotation to 8 degrees, with pain throughout range of motion.  
There was pain and additional limitations following 
repetitive motion.  X-rays revealed multilevel degenerative 
changes and osteopenia, mild wedge compression deformities L1 
and L2 of unknown chronicity, and probable Paget's disease of 
L4. 

Diagnoses of residuals of a fracture at L1 and degenerative 
disc disease of the lumbosacral spine/Paget's disease of L4 
were provided.  The Veteran's back disability prevented 
exercise and had mild to severe effects on other activities 
of daily living.

The Veteran's VA treatment records dated from August 2006 to 
July 2009, treatment records from Geisinger Medical Center 
dated from July 2007 to May 2009, various written statements 
submitted by the Veteran, and the Veteran's testimony during 
the January 2010 hearing indicate that he has consistently 
reported and been treated for chronic lower back pain/hip 
pain and limitation of spinal range of motion.  These 
symptoms have reportedly had significant effects upon his 
activities of daily living.

There is no evidence of spinal ankylosis and the June 2008 
and July 2009 VA examination reports specifically noted that 
there was no ankylosis of the thoracolumbar spine.  
Therefore, as there is no ankylosis of the thoracolumbar or 
entire spine, a rating in excess of 40 percent for residuals 
of a fracture of the first lumbar vertebrae with pelvic pain 
under DC 5235 is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5235.  
   
For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.  However, where, as here, a Veteran is in 
receipt of the maximum schedular evaluation based on 
limitation of motion and a higher rating requires ankylosis, 
these regulations are not for application.  See Johnston, 10 
Vet. App. at 85.

In his January 2008 notice of disagreement, the Veteran noted 
that his back disability was rated at 100 percent when he was 
discharged from service and that it was subsequently reduced.  
He requested that the 100 percent rating be restored.  
However, the 100 percent rating following discharge was a 
temporary total rating that was subject to reduction 
following examination.  See 1993 Rating Schedule, Extension 6 
(now codified at 38 C.F.R. § 4.28 (2009)).  The Veteran was 
informed of the temporary status when the 100 percent rating 
was initially assigned in a June 1946 rating decision.  
Therefore, he is not entitled to a 100 percent rating for his 
back disability on the basis of the initial temporary total 
rating assigned after discharge.

Furthermore, the Veteran has not been shown to have any 
incapacitating episodes of intervertebral disc disease, which 
are defined as periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  DC 5243, Note 
(1) (2009).  Hence, a rating under DC 5243 for intervertebral 
disc syndrome based on incapacitating episodes is not 
warranted.  

There is evidence of a neurologic impairment associated with 
the Veteran's thoracolumbar spine.  The August 2007 VA 
examination report reveals that he reported that the daily 
pain in his lumbar region radiated to his pelvic area. 
Motor/muscle strength was slightly diminished (4/5).  The 
June 2008 and July 2009 VA examination reports indicate that 
the Veteran continued to report lower back pain which 
radiated to his entire pelvis or hips.  He also reported a 
history of leg or foot weakness during the June 2008 VA 
examination.  

Paralysis of the sciatic nerve is rated as follows: a 10 
percent rating is warranted for mild incomplete paralysis; a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy; 
and an 80 percent rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The above evidence indicates that the Veteran's bilateral 
lumbar radiculopathy has been manifested by radiating pain in 
his pelvis/hips, slightly diminished motor/muscle strength, 
and leg/foot weakness.  Given the findings of at most mild 
disability, the otherwise normal neurological findings during 
the August 2007, June 2008, and July 2009 VA examinations, 
and as the Veteran is competent to report symptoms of his 
neurological impairment, resolving reasonable doubt in his 
favor warrants seperate10 percent ratings for lumbar 
radiculopathy on each side under DC 8520.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520; See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The June 2008 VA examination report indicates that the 
Veteran reported that he retired as a funeral director in 
1985 due to back pain and that he was unemployed.  The 
Veteran's reports raise the question of entitlement to an 
extraschedular evaluation.  The symptoms of his disability 
are pain, stiffness, weakness, fatigue, spasms, limitation of 
spinal motion, and bilateral lumbar radiculopathy.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating in excess of 40 percent 
for residuals of a fracture of the first lumbar vertebrae 
with pelvic pain is denied.

Entitlement to a rating of 10 percent for right lumbar 
radiculopathy is granted.

Entitlement to a rating of 10 percent for left lumbar 
radiculopathy is granted.


REMAND

The Court has held that entitlement to a TDIU is an element 
of all claims for an increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Entitlement to a TDIU is raised where 
a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009) (holding that an inferred claim for 
a TDIU is raised as part of an increased rating claim only 
when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  An 
evaluation must be made as to whether there are circumstances 
in the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment. Id.

A March 1947 VA examination report reveals that the Veteran 
was unemployed and a March 1947 letter indicates that he was 
considered totally disabled.  In a March 1996 letter, the 
Veteran stated that he had retired from the funeral business 
because of his back disability and was receiving SSA 
disability benefits.  Also, the August 2007, June 2008, and 
July 2009 VA examination reports indicate that he was 
unemployed and that he retired as a funeral director in 1985.  
He reported during the June 2008 VA examination that he 
retired due to his back disability.  Given the evidence of a 
medical disability, the Veteran's claim for the highest 
rating possible, and the evidence of unemployability, the 
record raises a claim for a TDIU under Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence 
does not contain an explicit opinion as to whether the 
Veteran's service connected disabilities prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.  

Furthermore, the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
VA policy is to grant a TDIU in all cases where service 
connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. 
§ 4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities  prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him.  

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service connected disabilities 
(residuals of a fracture of the first 
lumbar vertebrae with pelvic pain, left 
lumbar radiculopathy, and right lumbar 
radiculopathy) would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  

The examiner should provide a rationale 
for this opinion.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

2.  If there is evidence that the service 
connected disabilities preclude gainful 
employment, the agency of original 
jurisdiction (AOJ) should refer the case 
to VA's Director of C&P for consideration 
of entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete.

4.  If entitlement to a TDIU is denied, 
issue a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


